Citation Nr: 1404551	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-34 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder to include the lumbar and thoracic spine. 


REPRESENTATION

Appellant represented by:	Steven K. Robison, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a Veteran who served on active duty in the U.S. Marine Corps from June 1979 to June 1983 and in the U.S. Army Reserve from April 2002 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied service connection for a back disorder, status post laminectomy with degenerative disc disease at L5-S1 and radiculopathy.   

In February 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge via video conference; a transcript of that hearing is of record. 

The appeal was before the Board in March 2010, at which time the Board recharacterized the issue on appeal to include the lumbar and thoracic spine and remanded the case to the RO for additional development.  

The appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Appellant if further action is required. 


REMAND

Unfortunately, an additional remand of the Veteran's claims is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the Veteran contends that her current spine disability is related to service.  Specifically, she contends that while she had back pain off and on over the years, it was exacerbated by her period of Reserve duty.  In a February 2010 hearing, the Veteran testified that she enlisted in the Army Reserve in April 2002 and underwent a physical examination which she passed.  She was given a medical profile prohibiting her from engaging in physical duties.  However, this medical profile was ignored by her commanding officer and she underwent physical training.  She states that this medical profile is missing from her service medical records.  

Then, in August 2002, she began experiencing pain in the right leg and underwent a lumbar spine surgery for a herniated disc and to relieve the pain later that month.  Eventually she was again given a physical profile in September 2003.  The Veteran reported that she has experienced back pain ever since the 2002 surgery and underwent a second lumbar spine surgery in May 2005.  She contends that her back disorder has worsened, to include arthritis and a compression fracture of the thoracic spine and a worsening of her scoliosis.  

In the March 2010 remand, the Board requested that the RO contact the appropriate source to verify all of the Veteran's actual periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Army Reserve. 

In May 2010, the RO requested verification of the Veteran's periods of ACDUTRA and INACDUTRA from the U.S. Army Human Resources Command (HRC) in St. Louis, Missouri.  In July 2010 the RO received a Statement of Military Service only verifying the Veteran's active duty service.  

In February and March 2011, the RO contacted the 88th Regional Readiness Command at Fort Snelling, Minnesota.  

In April 2011, the RO contacted the office of the Judge Advocate General of the 88th Regional Support Command at Fort McCoy, Wisconsin.  Later that month, an E-mail response from this agency indicated that according to her discharge orders she was assigned to the 402nd EN CO.  However, they did not retain the Veteran's records and these records would be either issued to the Veteran or sent to HRC for permanent filing.  Alternate options were suggested that included the internet link to the HRC; contacting the transition point where the Veteran out-processed; and/or contact the 402nd EN CO.  

In April 2011, the RO requested verification from the HRC at Fort Knox, Kentucky and U.S. Army Reserve Center 402nd Engineer Company in Edinburgh, Indiana.  

In May 2011, a HRC specialist from the U.S. Army Reserve Center 415th Engineer Command, at Fort Snelling, Minnesota noted in an E-mail that they did not have records for the Veteran.  She further noted that the 88th RRC was then housed at Ft. McCoy, Wisconsin.  She further noted that it was unlikely that her records would still be at that facility since the Veteran was discharged in 2004.  At that time, the 201 files were sent to the soldier's home of record and medical records were still sent to HRC.

A Personnel Information Exchange System (PIES) request was made in May 2011.  The response indicated that no records of the Veteran were at code 13.  It was suggested that the RO use the Defense Personnel Records Image Retrieval System (DPRIS) web to obtain information from official military personnel folders in the custody of the Department of Defense.  A DPRIS request was initiated later that month, which generated the Veteran's personnel records including a DD-214.     

In July 2011, the RO obtained a June 2011 copy of the Veteran's "Chronological Statement of Retirement Points" from the U.S. Army Reserve Personnel Command, which shows that she accumulated 10 active duty points between April 2003 and April 2004, but there is nothing in the record indicating whether or not she was on ACDUTRA or INACDUTRA in 2002 (and specifically when it is alleged the low back injury occurred). 

In December 2011, the RO again requested verification from the HRC at Fort Knox, Kentucky and U.S. Army Reserve Center 402nd Engineer Company in Edinburgh, Indiana.  

In a March 2012 letter the Veteran's attorney reported that the Appellant was informed by her unit at Atterbury, Indiana, that her dates of drill were to be forwarded electronically to Fort Knox.    

Also in a March 2011 letter, the Veteran's attorney made inquiries as to what were the "appropriate sources" that were contacted to verify all of her ACDUTRA and INACDUTRA service.  To date, the record contains no Formal Finding of Unavailability as to the Veteran's dates of enlistment with the U.S. Army Reserves from April 2002 to April 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA), and request confirmation of all of the Appellant's periods of military service. 

If any of her records were "retired" and placed into long-term storage under the control of either the NPRC or the NARA or an appropriate state agency, the RO should request from the appropriate agency that those records be activated, copies made, and sent to the RO.  If such records are unavailable, the RO should certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record. 

All information obtained should be included in the claims folder for review. 

2.  If NPRC, NARA, and the appropriate Adjutant General's Office inform the RO that it does not have a record of the Appellant's enlistments, the RO should then contact the Defense Finance and Accounting Service (DFAS), and request any information it may have on the Appellant for the period extending from April 2002 to April 2004. 

DFAS should be asked to confirm and provide the following information. 

The specific dates-not retirement points-for all of the Appellant's periods of active duty for training and inactive duty training; and the dates in which the Appellant was paid for inactive duty training service.  If necessary, copies of the Appellant's Leave and Earning Statements should be obtained and included in the claims folder for review. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder. 

3.  Once the above development has occurred, the RO should contact the Appellant and her attorney and inform them as to what information has been obtained from NPRC, NARA, the appropriate Adjutant General's Office, and/or DFAS.  If the requested documents and information have not been obtained from these agencies, a formal finding of unavailability should be generated discussing the attempts to obtain the requested records or explaining why such record could not be obtained and the Appellant should be informed so that she will have the opportunity to obtain/provide the information.  The RO should allow an appropriate period of time within which to respond. 

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2; see also Stegall, supra.  If additional pertinent evidence is received on remand, the case should be returned to the October 2012 VA examiner for a supplemental opinion upon review of such records.

5.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Appellant and her attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



